Citation Nr: 9921566	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-21 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial increased evaluation in excess of 30 
percent for asbestos related pleural changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel

INTRODUCTION

The veteran had confirmed active service from June 1950 to April 
1954 and from June 1956 to March 1960. 

In September 1990 the Department of Veterans Affairs (VA) 
Regional Office (RO) denied entitlement to service connection for 
asbestosis.  The veteran thereafter appealed.  In April 1993, the 
Board of Veterans' Appeals (Board) denied entitlement to service 
connection for an asbestos-related lung disease.  

The veteran filed an informal claim to reopen the issue of 
service connection for asbestos in April 1993.  By a February 
1994 rating action, the RO granted entitlement to service 
connection and assigned a 10 percent rating, effective from April 
15, 1993.  In October 1997, the RO increased the 10 percent 
evaluation to 30 percent, effective from April 15, 1993.

At his personal hearing in February 1995, the veteran indicated 
he wanted to pursue a claim of entitlement to individual 
unemployability based on service connected disability.  In April 
1996, the RO denied the veteran's claim.  Notification of that 
determination was mailed in May 1996.  In a July 1998 statement, 
the veteran again stated that he should be considered for a total 
rating based on individual unemployability.  In light of the 
veteran's statements, it appears as if the veteran wishes to file 
a new claim of entitlement to a total rating based on individual 
unemployability.  In accordance with EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991), the matter is referred to the RO for any 
development deemed appropriate.

REMAND

In a November 1997 letter, the veteran maintained that his 
difficulty with breathing had increased in severity, and, as 
such, the assigned 30 percent rating was inadequate.  Attached 
with that letter, the veteran submitted a duplicate copy of his 
April 1994 Social Security Administration (SSA) award decision; 
however, copies of medical reports review in reaching that 
decision are not of record.  As such, additional development is 
warranted. 

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as the Court) has held that the VA 
has a duty to assist in gathering Social Security records when 
put on notice that the veteran is receiving Social Security 
benefits.  The duty to assist specifically includes requesting 
information from other federal agencies, such as the SSA.  See 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 
2 Vet. App. 180 (1992).  As such, action must be taken to obtain 
any existing SSA records.  Id.

Therefore, this case is REMANDED for the following action:

1.  The RO should request that the veteran 
provide the complete dates of treatment, if 
any, as well as the names and addresses of 
all health care providers where he has 
received treatment for the asbestos related 
lung disease since March 1998, including VA 
treatment reports from the VA Medical 
Center at Walla Walla, Saint Elizabeth 
Medical Center, Yakima Valley Clinic, and 
Virginia Mason Medical Center.  After 
obtaining the necessary authorization from 
the veteran, the RO should contact the 
medical care providers identified and 
request copies of treatment records that 
are not already incorporated in the claims 
file.

2.  The RO should contact the SSA and 
request all medical records pertaining to 
any application by the veteran for SSA 
benefits.  All attempts to secure these 
records must be documented in the claims 
folder, and any records received should be 
associated therein.

3.  After obtaining the aforementioned 
evidence, the veteran should be afforded a 
pulmonary examination in order to determine 
the current extent of his service-connected 
asbestos-related lung disease.  All 
indicated studies, including pulmonary 
function studies, cardiopulmonary stress 
tests, and chest x-rays, should be 
accomplished.  The pulmonary function 
studies must included findings regarding 
predicted percentages for Forced Vital 
Capacity (FVC) and Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)).  The claims file 
is to be made available to the examiner for 
review prior to conducting the examination.

4.  Thereafter, the RO should review the 
claims file to ensure that the requested 
development has been completed in full.  If 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Upon completion of the above requested 
development, the RO should evaluate the 
veteran's claim under a broad 
interpretation of the applicable 
regulations, consistent with 38 C.F.R. §§ 
4.3 and 4.7 (1998), and with consideration 
of the respiratory disorders rating 
criteria in effect prior to and as of 
October 7, 1996.  If the benefit sought on 
appeal remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
containing all applicable laws and 
regulations not previously included and an 
explanation as to which criteria were used 
in rating the disability and why the 
selected criteria are more favorable to the 
veteran.  The applicable opportunity to 
respond should be provided.

If the benefits are not granted to the veteran's satisfaction, 
the RO should issue a supplemental statement of the case.  A 
reasonable period of time for a response should be provided.  
Thereafter, the case should be returned to the Board for final 
appellate review, if otherwise in order. 

By this remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran unless he 
is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



